In the

United States Court of Appeals
                For the Seventh Circuit

No. 09-1430

U NITED S TATES OF A MERICA,
                                                 Plaintiff-Appellee,
                                 v.

S HAKIR M EUX,
                                             Defendant-Appellant.


             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
     No. 03 CR 39—Christopher A. Nuechterlien, Magistrate Judge.


    A RGUED N OVEMBER 10, 2009—D ECIDED F EBRUARY 26, 2010




  Before P OSNER and F LAUM, Circuit Judges, and D ER-
Y EGHIAYAN, District Judge.
  D ER-Y EGHIAYAN, District Judge. Shakir Meux was sen-
tenced in the instant case to a term of imprisonment
and was ordered to pay a mandatory restitution. All post-
judgment proceedings were referred by the district court




  Hon. Samuel Der-Yeghiayan, District Judge for the Northern
District of Illinois, is sitting by designation.
2                                           No. 09-1430

judge to the magistrate judge. The magistrate judge
granted the Government’s motion for turnover of funds.
Meux appeals the ruling of the magistrate judge. For
the reasons stated below, we affirm the ruling of the
magistrate judge.


                    I. Background
  Shakir Meux was sentenced on October 24, 2003, in
the instant case (Case Number 03 CR 39) to a term of
imprisonment of 37 months. He was also ordered to pay
a mandatory restitution of $134,218.52, pursuant to 18
U.S.C. § 3663A of the Mandatory Victims Restitution Act
(MVRA). On February 8, 2008, the Government filed
with the district court an “Agreed Motion for Order
Directing Employer to Make Deductions from Em-
ployee’s Income and Pay to the United States.” On Febru-
ary 11, 2008, the district court judge referred the mat-
ter to the magistrate judge for all post-judgment pro-
ceedings. On February 14, 2008, pursuant to the agreed
motion, the magistrate judge ordered that $50 be
garnished from each of Meux’s paychecks to be paid to
the United States. In an unrelated criminal matter (Case
Number 01 CR 185), the United States Marshal had
custody of $4,881.00 that belonged to Meux. On Decem-
ber 15, 2008, the Government filed a Motion for
Turnover of Funds for Restitution, seeking turnover of
the $4,881.00. The record reflects that the $4,881.00
was seized in 2001 and there is no indication that Meux
showed any interest in reclaiming the $4,881.00 before
the filing of the Government’s Motion for Turnover,
No. 09-1430                                               3

approximately seven years later. On January 30, 2009,
a hearing was held before the magistrate judge regarding
the Government’s Motion for Turnover, and on Feb-
ruary 2, 2009, the magistrate judge granted the Govern-
ment’s motion. Meux appeals the February 2, 2009
ruling of the magistrate judge.


                      II. Discussion
   Meux argues that the Government should have filed a
motion for garnishment of the $4,881.00, pursuant to 28
U.S.C. § 3205 of the Federal Debt Collection Procedures
Act (FDCPA), 28 U.S.C. §§ 3001 et seq. as opposed to
filing the Motion for Turnover. Meux also argues that
the magistrate judge was without jurisdiction to enter
a final order directing that the $4,881.00 be turned over
to the Government in partial satisfaction of the restitu-
tion order.
  We first decide whether we have jurisdiction to hear
this appeal. Pursuant to 28 U.S.C. § 1291, we have juris-
diction to hear “appeals from all final decisions of the
district courts of the United States. . . .” Id. Pursuant to
28 U.S.C. § 3008, “[a] district court of the United States
may assign its duties in proceedings under this chapter
to a United States magistrate judge to the extent not
inconsistent with the Constitution and laws of the United
States.” Id. The magistrate judge in the instant case,
after assignment by the district court, entered a final
judgment. Since the district court judge properly
assigned its duties relating to post-judgment pro-
ceedings to the magistrate judge, and the magistrate
4                                                 No. 09-1430

judge pursuant to that assignment entered a final judg-
ment, we have appellate jurisdiction in this matter.
   We now turn to the issue of whether the magistrate
judge had jurisdiction to rule on the Government’s
Motion for Turnover. Although the magistrate judge
could have ordered the turnover of the $4,881.00 in gar-
nishment proceedings under 28 U.S.C. § 3205 of the
FDCPA, the magistrate judge was not limited to con-
ducting garnishment proceedings. As indicated above,
pursuant to 28 U.S.C. § 3008, a “district court of the
United States may assign its duties in proceedings under
this chapter to a United States magistrate judge to the
extent not inconsistent with the Constitution and laws
of the United States.” Id. The FDCPA provides that the
availability of proceedings, such as garnishment pro-
ceedings, as a mechanism for collecting debts “shall not
be construed to curtail or limit the right of the United
States under any other Federal law or any State law to
collect any fine, penalty, assessment, restitution, or for-
feiture arising in a criminal case.” 28 U.S.C. § 3003(b)(2).
In addition, pursuant to 18 U.S.C. § 3613(a) and (f) of
the FDCPA, the United States is authorized to enforce a
judgment imposing a fine or restitution “in accordance
with the practices and procedures for the enforcement of
a civil judgment under Federal law or State law.” 18
U.S.C. § 3613(a), (f); see also e.g., United States v. Hosking,
567 F.3d 329, 334-35 (7th Cir. 2009). Under 18 U.S.C.
§ 3613(c) of the FDCPA, once the restitution was ordered
in this case, all of Meux’s property became subject to a
lien. The magistrate judge, having been assigned by
the district court judge the duties to conduct all post-
No. 09-1430                                                   5

judgment proceedings, had authority in the instant case
to hold a hearing and to order the turnover of funds to
satisfy that lien. Liens based on restitution orders “are
treated like tax liens . . . so that they are ‘effective against
every interest in property accorded a taxpayer by state
law. . . .’ ” United States v. Kollintzas, 501 F.3d 796, 802
(7th Cir. 2007) (quoting in part United States v. Denlinger,
982 F.2d 233, 235 (7th Cir. 1992)); see also Hosking, 567
F.3d at 335 (stating that “§ 3613 treats a restitution
order under the MVRA like a tax liability” and “[t]his
means that any property the IRS can reach to satisfy a
tax lien, a sentencing court can also reach in a restitu-
tion order”). Thus, the $4,881.00 was subject to a lien to
satisfy the restitution obligation.
  In addition, the record reflects that Meux was provided
with essentially the same due process protections he
would have been accorded in garnishment proceedings.
Specifically, Meux was provided with notice of the Motion
for Turnover, was appointed counsel to represent Meux
relating to the motion, and was granted a hearing before
the magistrate judge to address the motion.
  Meux owed the United States $134,218.52 in restitution.
The United States is unmistakably entitled to collect the
restitution owed by Meux. Meux had his day in court
and the magistrate judge properly ordered the turnover
of the $4,881.00, which was in partial satisfaction of the
restitution amount. Meux has not shown any mean-
ingful relief he can gain from this appeal, nor has Meux
shown any reason to disturb the order of the magistrate
judge.
6                                           No. 09-1430

                    III. Conclusion
  For the above stated reasons, we A FFIRM the ruling of
the magistrate judge granting the Turnover Motion.




                         2-26-10